Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending.
Claims 1 and 7 are amended and claims 13-14 are added.
Application date: 8/27/2021
Priority date: 8/27/2020 claiming priority to application 63/070918 as long as the provisional application includes each and every aspect of the current set of claims. 
Contents of this Office Action: 
1) 35 U.S.C. 101 interpretation
2) Refences cited but not relied upon. 
3) Prior Art rejections 
4) Response to Arguments
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldenberg et al. (US 7499883B2), hereinafter “Goldenberg”. 
Regarding claims 1 and 7 (and 13- 14), Goldenberg discloses a computer-implemented method and non-transitory computer program product for electronic portfolio trading of corporate bonds using a computer system capable of communication with one or more client computers and one or more dealer computers across a trading platform (Abstract discloses that the invention is directed to an electronic inquiry list for financial products. Specifically, inquiry lists financial interests are submitted, negotiated and traded between investors and dealers over a network or networks. An investor interface for display is provided to an investor. A dealer interface for display is provided to a plurality of dealers. The investor can create an inquiry list via the investor interface containing a plurality of inquiries for a corresponding plurality of different financial interests and can send a message containing the inquiry list to selected dealer(s) where an established relationship exists between said investor and dealers. The dealer(s) can provide respective responses to the message, the response containing respective offers/bids on the plurality of inquiries contained in the inquiry list via the dealer interface. The respective offers/bids are displayed in the inquiry list on the investor interface. The investor may then select one of the respective dealer offers/bids for each inquiry list line item via the investor interface), the method comprising: 
causing to display on the client computer a pre-trade interface, the pre-trade interface designed and configured to receive one or more inputs related to one or more bonds that can be used to create a portfolio list (As discussed above, Goldenberg relates to negotiation and trading of financial products. Col. 1, lines 50-65 define financial products as specifically including stocks, options, futures, and bonds. One area where efficiencies have been late to arrive is in inquiry lists—or the ability to request bids or offers on multiple issues simultaneously. This process has conventionally been labor intensive. An institutional investor may put together a list of items to sell and items to buy. These lists are then disseminated to various dealers for reply. For many years this process was done using a combination of paper, telephone, Teletype and fax machines. Lists are sent to one or more dealers with due-in times set for later that day (or beyond). Dealer responses come back to the investor at various times via various means (phone, fax, teletype). The responses are collated and analyzed by the Sender. Col. 4, lines 5-15 teach a solution to this problem by providing an electronic interface providing clients with the ability to create and Submit multi-issue inquiries to multi-dealers, via one integrated system. The system then allows for multi-dealer responses to these multi-issue inquiries and allows for the client to execute (trade on) any one or more of the issues. Col. 5, lines 40-45 disclose that Fig. 8 is an example of a list initiator's partially completed inquiry list edit Screen display according to a preferred embodiment of the invention. This is a pre-trade interface because this is the list that is going to be sent to the dealer (see Fig. 10 and Col. 5, lines 45-50 which define a dealer is the receiver of the list) for negotiation and trade. Regarding the new limitation, the one or more bonds can be used to create a portfolio list – not only is a limitation of “can be used for” intended use, but the recitation above explicitly states that the pre-trade interface is a list that is going to be sent to a dealer); 
receiving through the pre-trade interface from a client, the request comprising data relating to a bonds that can be used to create a portfolio (Col. 8, lines 63-67 and Col. 9, lines 1-10 disclose that in FIG. 4 the inquiry list process begins when the list initiator selects the “Bid/Offer List option from the main view (410). He is then presented with an inquiry list edit screen (420). During the edit list state, the list initiator is creating a new list or modifying a list that was either previously sent or previously created but not sent. The list initiator populates the inquiry list by selecting items from an instrument database provided by the system or by selecting items from his uploaded portfolios. For each instrument on the inquiry list the list initiator then enters a size or amount that he wants to transact. This is receiving a request for data relating to the portfolio); 
generating through the trading platform a portfolio list based on the data received from the client (See limitation above and at least Col. 14, lines 50-67 disclosing a variety of different user interfaces may be employed to implement these features. FIGS. 7 through 16 are example screen displays containing user interfaces for creating and Submitting inquiry lists in accordance with a preferred embodiment of the invention. These screen displays and included user interfaces are preferably provided by a viewer software application installed on computer 230); 
transmitting through the trading platform the portfolio list to the one or more dealer computers (As disclosed above, the dealer receives the list); 
receiving through the trading platform from the one or more dealer computers quotes relating to one or more of the bonds that comprise the portfolio of the bonds that are displayed in the portfolio list (Col. 8, lines 25-35 disclose that transaction n engine 330 updates each item in the inquiry list as dealers respond thereto with, depending on instrument type, spread, yield, discount margin or price, or pass on the item);  
causing to display on the client computer a negotiation interface, the negotiation interface designed and configured to display the portfolio list and pricing data based on the received quotes and to dynamically provide updated pricing data and portfolio level analytics information for the portfolio list based on inputs received from the client, wherein when a client deselects an item from within the portfolio list the pricing data and portfolio level analytic information is dynamically updated in real time to reflect a sub-portfolio that comprises each of the items in the portfolio list other than the deselected item (As shown in Fig. 7, and Col. 15, lines 35-50, the investor may initiate an inquiry (which may or may not ultimately be used for a trade of a selected financial product) using the “trade” button 703 or the like. Preferably, an inquiry screen is initially displayed in response to the user clicking on trade button 703. Col, 16, lines 60-67 further teach updating the list by a select all and clear button, showing that various items on the interface can be removed by user selection/clear. This is adding and removing data, this displaying a sub-portfolio, in “real time”. Further, Col, 8, lines 25-35 disclose that transaction engine 330 updates each item in the inquiry list as dealers respond thereto with, depending on instrument type, spread, yield, discount margin or price, or pass on the item. Further at least the price discussed above is a “portfolio level analytic information”. Further, Col. 8, lines 40-46 explicitly state that the transaction engine also updates each item in the inquiry list as dealers submit the final price and sends a final price alert to the user. This is portfolio level analytics. Please note that this addresses claims 13 and 14 because final price is equivalent to total proceeds); 
receiving through the trading platform a request to trade the items in the sub-portfolio from the client computer based on a selected dealer’s quotes (Col. 9, lines 15-25 disclose for financial instruments that require the selection of a benchmark instrument, the list initiator must select the method for trading. The list initiator can choose to trade the financial instrument "outright’ as a single transaction, or “cross' the instrument selected with the chosen benchmark instrument. For each item where “cross' is selected, the list initiator is looking to perform two simultaneous or near simultaneous opposing transactions; the buy/sell of the financial instrument and the sell/buy of the selected benchmark instrument); 
executing a transaction through the trading platform for the sub-portfolio between the client and selected dealer (As disclosed above, the entire point of the invention is directed towards trading bonds).
Regarding claims 2 and 8, Goldenberg discloses the method and product of claims 1 and 7 wherein the portfolio is generated based on data from the trading platform (As disclosed above, all data is produced through the trading platform). 
Regarding claims 3 and 9, Goldenberg discloses the method and product of claims 1 and 7 wherein the data relating to the portfolio includes a listing of one or more dealers (This is discussed in the rejection to claims 1 and 7); 
Regarding claims 4 and 10, Goldenberg discloses the method and product of claims 1 and 7 where the data relating to the portfolio includes desired timing related to a trade (Col. 11, lines 8-18 discloses a “Response Due” timer, which is desired timing related to a trade); 
Regarding claim 5 and 11, Goldenberg discloses the method and product of claims 1 and 7 wherein the pricing data comprises one or more of the following: net proceeds, weighted average spread, weighted average prices and weighted average yields (Col. 4, lines 60-67 disclose once the items are selected and a corresponding size for each item entered, and other relevant parameters set, the Inquiry List can be presented simultaneously to a selected group of dealers whereupon each dealer may return with spread, yield, discount margin or price levels (depending on instrument type) where they are willing to transaction each list item). 
Regarding claims 6 and 12, Goldenberg discloses the method and product of claims 1 and 7 further comprising receiving through the pre-trade interface a counter offer from a client, the counter offer related to the pricing of one of the one or more bonds that comprise the portfolio (Col. 24, lines 1-10 disclose a COUNTER button that a user can use to respond to a dealer’s response). 
Response to Arguments
Applicant’s arguments are fully considered, but are deemed unpersuasive. Specifically, Applicant does not address any specific claim limitations. All the arguments presented deal with a general summary of Goldenberg, and a general summary of the Specification of the application. All new limitations have been addressed above.
References Cited but not Relied Upon
1. Levy US7860796B2 directed to an automated order protection trading system. Levy is directed towards methods and systems for trading financial or commodity assets are presented. In particular, the invention relates to a trading system and method that operates with third party data and a Third Party Inside Market to promote fair and orderly transactions. In some embodiments, a client order or client bid/offer is protected by automated order protection (AOP), which may be a set of rules or specifications that can modify a client's order. In certain embodiments, an average weighted price function is used to protect a client order that might be larger than the best bid/offer. In other embodiments, an autofill, a tie-breaking, and a wait-for-follow process can be used to promote trading opportunities for dealers and/or clients. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667